02-09-423-CR












 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-09-00423-CR 
 
 



Shariff J. Mohammed


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
----------
 
FROM THE
371st District Court OF Tarrant
COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Appellant Shariff J. Mohammed pleaded
guilty in August 2008 to one count of forgery pursuant to a plea bargain.  The trial court suspended imposition of
Appellant’s sentence pending three years’ community supervision.  The State filed a petition to proceed to adjudication
in July 2009, alleging that Appellant committed two new offenses (paragraphs
one and two), failed to report to Tarrant County by mail in September 2008[2]
(paragraph three), and failed to pay the required supervision fees for four
separate months (paragraph four).  The
trial court conducted a hearing on November 6, 2009, and Appellant pleaded true
to paragraphs one, two, and four.  After
Appellant testified, the trial court found the allegations in paragraphs one,
two, and four to be true and the allegation in paragraph three to be not true.  The trial court then adjudicated Appellant
guilty of the original forgery offense and sentenced Appellant to six months’
confinement.  Appellant filed his notice
of appeal on December 2, 2009. 
          Appellant’s court-appointed appellate
counsel has filed a motion to withdraw as counsel and a brief in support of the
motion.  In the brief, counsel averred
that, in his professional opinion, this appeal is frivolous.  Counsel’s brief and motion meet the
requirements of Anders v. California,
386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the record and demonstrating why there are no arguable grounds for appeal.  We gave Appellant an opportunity to file a
pro se brief, but he did not file one. 
          After an appellant’s court-appointed
counsel files a motion to withdraw on the ground that the appeal is frivolous
and fulfills the requirements of Anders,
this court is obligated to undertake an independent examination of the
record.  See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–23
(Tex. App.—Fort Worth 1995, no pet.). 
Only then may we grant counsel’s motion to withdraw.  See
Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
          We have carefully reviewed counsel’s
brief and the appellate record.  We agree
with counsel that this appeal is wholly frivolous and without merit; we find
nothing in the record that arguably might support any appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).  Accordingly, we grant counsel’s motion to
withdraw and affirm the trial court’s judgment. 

 
PER CURIAM
 
PANEL:  GARDNER, J.;
LIVINGSTON, C.J.; and GABRIEL, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: December 30, 2010
 




 




          [1]See Tex. R. App. P. 47.4.


[2]Appellant’s
community supervision had been transferred to Harris County, Texas.